Citation Nr: 1314948	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  12-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  

2. Entitlement to service connection for a left eye disorder.

3. Entitlement to an initial compensable evaluation for a hemorrhoid disability prior to March 15, 2013, and in excess of 20 percent from March 15, 2013.  

4. Entitlement to an initial compensable evaluation for a gastroesophageal reflux disease (GERD) disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and daughter 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1943 to October 1945.  He participated in the landings at Normandy and in the Battle of the Bulge; he was awarded the Combat Infantryman Badge (CIB) and the Silver Star Medal for gallantry in action in Germany in March 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and a left eye disorder.  The RO also granted service connection for hemorrhoids and gastroesophageal reflux disease (GERD) and assigned noncompensable evaluations for each one of those disabilities.  Finally, the RO denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324. 

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of this proceeding is associated with the claims file.

In a February 2013 decision, the Board granted service connection for PTSD, and remanded the remaining issues for additional development.  However, as there has not been substantial compliance with all the remand directives, the issues of entitlement to service connection for a left eye disorder, entitlement to an initial compensable evaluation for a hemorrhoid disability prior to March 15, 2013, and in excess of 20 percent from March 15, 2013, and entitlement to an initial compensable evaluation for a GERD disability must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a subsequent February 2013 rating decision, the RO assigned a 30 percent evaluation for the service-connected PTSD, effective, April 27, 2010, and a 50 percent evaluation from December 4, 2012.  That issue is no longer before the Board as the Veteran has been granted the full benefits sought.  

In a March 2013 supplemental statement of the case, the RO increased the evaluation for the Veteran's hemorrhoid disability from noncompensable to 20 percent, effective March 15, 2013, the date of examination.  As the evaluation for the Veteran's hemorrhoid disability is less than the maximum available evaluation, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Regarding the 20 percent increase, the Board notes that while the RO discussed why it was warranted in the reasons and bases sections of the March 2013 and April 2013 supplemental statements of the case, the RO did not provide a rating decision effecting such increase, nor did the RO provide the Veteran notice of the increased evaluation.  However, the issue has been appropriately characterized on the title page, as it reflects the 20 percent rating effective March 15, 2013.  

The record before the Board consists of the paper claims files and an electronic file known as Virtual VA.  

The issues of entitlement to service connection for a left eye disorder, entitlement to an initial compensable evaluation for a hemorrhoid disability prior to March 15, 2013, and in excess of 20 percent from March 15, 2013, and entitlement to an initial compensable evaluation for a GERD disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

As of April 27, 2010, the date of claim, the Veteran has at least one compensable service-connected disability.


CONCLUSION OF LAW

As of April 27, 2010, any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.324 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2012).

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541  (1993).

In this case, the evidence of record reflects that in April 2010, the Veteran filed initial claims for service connection for hemorrhoids, GERD, PTSD, and a left eye disorder.  In a February 2013 rating decision, the RO awarded the Veteran a compensable evaluation for his service-connected PTSD, effective from April 27, 2010, the date of claim.  

As the Veteran now has at least one compensable service-connected disability, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and the Veteran's claim is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is dismissed.    


REMAND

As to the remaining issues on appeal, the Board previously remanded the case in February 2013 for additional development, to include in pertinent part, obtaining all outstanding VA outpatient treatment records.  In this regard, the Board noted that the only VA treatment records of record were dated in August 2010.    

There is no indication in the record that the originating agency attempted to request or obtain such records.  Specifically, there were no additional records added to the claims file or to Virtual VA.  The Board, however, notes that a notation of "CAPRI" was marked in pencil next to the February 2013 remand instruction contained in the claims file, directing the RO or the AMC to obtain all outstanding VA outpatient treatment records.  Such notation suggests that the Veteran's outstanding VA records are available, and located in the CAPRI program, but have not been associated with the record.  Significantly, the Board does not have access to CAPRI, and therefore cannot review the Veteran's VA treatment records.  As the aforementioned VA treatment records are potentially relevant to the issues on appeal, the Board must return the case to obtain these records.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet.App. 611 (1992).  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC must undertake all necessary development to obtain and associate with the record all outstanding pertinent VA treatment records from the VA Medical Center located in Milwaukee, Wisconsin.  The RO or the AMC is instructed that such records must be associated with the Veteran's claims file or Virtual VA.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran and his representative so notified.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 	
3.  When the development requested has been completed, readjudicate the claims on appeal.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative must be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


